Citation Nr: 0635189	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-43 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for bronchial asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from January 1979 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
Regional Office (RO) that denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of disablement of the veteran subsequent to service 
due to a low back disorder manifested by pain, that disorder 
was not demonstrated in service and competent evidence of a 
nexus between this disorder and the veteran's period of 
service is lacking.

2.  Service connection for asthma was denied by an unappealed 
RO rating decision in May 1993.

3.  In a rating decision dated in October 2002, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for asthma.  Following 
notification of the adverse determination, the veteran did 
not initiate an appeal.

4.  The additional evidence received since the October 2002 
RO decision, while to some extent new, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claims for service connection for bronchial asthma and does 
raise a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  A low back disorder manifested by pain was not incurred 
in or aggravated by service.  28 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F. R. § 3.303 (2006).

2.  The evidence received since the October 2002 rating 
decision that denied the veteran's attempt to reopen the 
claim for service connection for bronchial asthma is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and June 2004; 
a rating decision in July 2004; a statement of the case in 
November 2004; and supplemental statements of the case in 
August 2005 and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also associated the veteran's service 
medical records and VA and private treatment records as well 
as copies of multiple medical examinations in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Service Connection for a Back Disorder

In hearing testimony and other statements on file, the 
veteran argues that she has a low back disorder manifested by 
pain attributable to service or otherwise the result of her 
period of active duty.    

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

None of the contemporaneous service medical records show 
complaints or findings referable to the veteran's back.  

While post service medical documentation shows a flare-up of 
chronic intermittent low back pain in December 1995 when the 
veteran presented at a private medical facility and 
subsequent clinical finding on VA evaluation in August 2002 
of mid back tenderness diagnostically assessed as suspected 
degenerative disc disease, there is no competent (medical) 
evidence that a back disorder was manifested in service or is 
related to service.  Rather, it is only the veteran that 
voices an opinion about the relationship between her post 
service back disorder and her period of service.  The record 
does not reflect that the veteran has the requisite medical 
background or training to render a competent opinion as to 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In essence the initial manifestation of the veteran's back 
disorder, approximately 15 years after service, is too remote 
in time from service to attribute to service absent medical 
opinion to the contrary.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Such medical opinion has not been 
presented.

Here we acknowledge that the veteran has claimed on an 
alternative basis that her low back disorder is attributable 
to her bronchial asthma, to include the medications 
prescribed for this disorder, and thus warrants secondary 
service connection.  Service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service- connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The veteran's bronchial asthma is not service connected.  
Secondary service connection based on a claim that it is 
attributable to a non-service-connected disorder is not in 
order.  

In the absence of a showing of in-service treatment for a 
back disorder, and a nexus to the veteran's present back 
disorder, the preponderance of the evidence is against the 
veteran's claims for service connection.

Accordingly, the appeal must be denied.  In reaching this 
decision the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims, such statue is not 
for application and the claim is denied. 

Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Bronchial Asthma 

The veteran's claim for entitlement to service connection for 
asthma was initially denied by an unappealed RO rating action 
dated in May 1993 based on the absence of any finding of a 
chronic respiratory disorder noted in service.  A subsequent 
unappealed RO rating decision dated in October 2002 found 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The October 2002 RO 
decision is the last prior final determination with regard to 
the matter at hand.

The evidence on file at the time of the October 2002 rating 
decision is briefly summarized.

The veteran's chronological service medical records are 
negative for a diagnosis of asthma.  Service medical records 
do show that the veteran was evaluated and treated in 
February 1979 for complaints of a sore throat and nasal 
congestion and was noted that month to have had a resolved 
acute upper respiratory infection.

Post service medical records dated no earlier than January 
1991 show that the veteran has received ongoing evaluation 
and treatment for asthma.  She was diagnostically assessed in 
January 1991 as having an exacerbation of asthma treated with 
Ventolin inhaler.  Chronic persistent bronchial asthma was 
diagnosed on a VA examination October 2001.  She was 
hospitalized at a private medical facility beginning in June 
2002 for acute bronchial disorder and was noted to have an 
exacerbation of asthma as a secondary diagnosis.

In an unappealed October 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
asthma.  The claim was denied on the basis that evidence 
submitted failed to show that asthma was incurred in service.

Pertinent evidence associated with the claims file since the 
October 2002 rating decision and not duplicative of evidence 
previously considered consists of VA medical records compiled 
between November 2000 and April 2006, private medical records 
compiled between December 1991 and December 2005, the 
veteran's testimony at her hearing in April 2005, and a 
statement from her private physician dated in August 2005. 

VA out patient treatment records dated from November 2000 to 
April 2006 show evaluation and treatment for various 
disabilities, albeit primarily for low back pain and a 
depressive disorder.  A March 2006 physical examination noted 
that the veteran has shortness of breath, dyspnea on 
exertion, and sporadic wheezing.  The diagnosis was asthma.

The private medical records include findings of bronchial 
asthma, subject to periods of exacerbation, and manifested by 
complaints of dyspnea and wheezing.

At her hearing in April 2005, the veteran testified that she 
constantly uses an inhaler to treat her asthma symptoms.  She 
said that when she was in service she had a severe attack of 
shortness of breath and expressed her belief that this 
represented the initial onset of her asthma.

The statement from her private physician, dated in August 
2005, notes that the veteran suffers from a number of 
conditions, including bronchial asthma.

Analysis

In this case, as noted above, the original claim for service 
connection for asthma was denied by an unappealed RO rating 
action dated in May 1993.  A subsequent rating decision by 
the RO in October 2002 found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for asthma.  The veteran did not appeal 
this determination.  The October 2002 RO decision is 
therefore final.   38 C.F.R. §§ 20.201, 20.202 (2006).

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
asthma are final.  Consequently, the veteran's claim as to 
service connection for asthma may not be reopened absent the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108(a).  New and material evidence for the purpose of this 
appeal is defined as evidence not previously submitted to 
agency decision makers, by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in October 2002.  
See Hickman v. West, 12 Vet. App. 247, 251 (1991).

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed the evidence submitted since the 
October 2002 rating decision and finds that some of this 
evidence is arguably new as it provides a more recent picture 
of the veteran's asthma and its progression over time.  This 
additional evidence, however, is not material.  The evidence 
does not tend to show that the veteran has asthma 
attributable to service.

The matter under consideration is whether the veteran's 
asthma was demonstrated in service or shown by competent 
medical evidence to be otherwise attributable thereto.  The 
medical evidence submitted by the veteran in connection with 
the current attempt to reopen the previously denied claim 
addresses the veteran's asthma in the context of current 
evaluation and treatment.  It, however, fails to show that 
the veteran's asthma was manifested in service or is 
otherwise attributable to her period of service.  Given that 
the prior determinations were based on the absence of a 
showing of a diagnosis of asthma in service or that the 
veteran's post service asthma had its onset therein, for 
additional evidence to be material, it would have to show a 
diagnosis of asthma in service or medical evidence 
attributing its onset to an event in service.  Here while the 
recently received medical evidence reflects the veteran's 
evaluation and treatment for asthma subsequent to service, 
this evidence has not substantiated a diagnosis of asthma in 
service or otherwise attributed this disorder to service.

The veteran lay assertions in this matter, to include her 
testimony, are not competent evidence of medical causation or 
etiology of a current disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, they are insufficient 
to reopen a previously denied claim.  Furthermore, her 
contentions are essentially cumulative of contentions 
considered in conjunction with her previous claims.

In sum, the evidence received since October 2002 fails to 
demonstrate that the veteran asthma is attributable to 
service to include by way of initial onset during service.  
Accordingly, the Board finds that the evidence received since 
the October 2002 rating decision does not raise a reasonable 
possibility of substantiating the veteran's claim.  As there 
is no additional evidence that is both new and material 
within the meaning of 38 C.F.R. § 3.156(a), the claim for 
entitlement to service connection for asthma is not reopened.  
The appeal is denied.

ORDER

Service connection for a back disorder is denied.

New and material evidence not having been received the claim 
for service connection for bronchial asthma is not reopened.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


